 



Ex. 10.2
FIRST AMENDMENT TO CONTRACT OF SALE
     THIS FIRST AMENDMENT TO CONTRACT OF SALE (“Amendment”) is made and entered
into as of August ___, 2005, by and between SILVERLEAF RESORTS, INC., a Texas
corporation (“Seller”), and CRYSTAL PENN RIDGE, L.L.P., a New Jersey limited
liability partnership (“Purchaser”).
W I T N E S S E T H
     WHEREAS, on June 8, 2005, Seller and Purchaser entered into that certain
Contract of Sale (the “Contract”) pursuant to which Seller agreed to sell and
Purchaser agreed to purchase certain tracts of land owned by Seller and located
in the Townships of Butler, Denison and Foster in Luzerne County, Pennsylvania
and commonly known as Beech Mountain Lakes, Unit II (the “Subject Property”);
and
     WHEREAS, Seller and Purchaser desire to modify the terms and conditions of
the Contract in certain respects;
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, and other good and valuable consideration, the receipt,
accuracy and sufficiency of which is hereby acknowledged, Seller and Purchaser
hereby agree as follows:
     1. Notwithstanding anything to the contrary contained in Article II of the
Contract, Seller and Purchaser hereby agree that the purchase price to be paid
by Purchaser to Seller for the Subject Property shall be reduced by $315,000 and
accordingly shall be the sum of Six Million Nine Hundred Thirty Five Thousand
and no/100 Dollars ($6,935,000.00). The purchase price shall be paid all in cash
at the closing.
     Except as specifically set forth above, all terms and conditions of the
Contract shall remain in full force and effect. All capitalized terms not
otherwise defined herein shall have the meaning given to such terms in the
Contract.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment under
seal, as of the date and year first above written.

                  SELLER:
 
           
 
                SILVERLEAF RESORTS, INC., a Texas corporation  
 
           
 
           
 
  By:   /S/ HARRY J. WHITE, JR.    
 
           
 
  Name:   Harry J. White, Jr.    
 
           
 
  Its:         CFO    
 
           
 
           
 
                PURCHASER:
 
           
 
                CRYSTAL PENN RIDGE, L.L.P., a New Jersey limited liability
partnership
 
           
 
           
 
  By:   /S/ PHILIP RIZZO    
 
           
 
  Name:   Philip Rizzo    
 
           
 
  Its:   Partner    
 
           

1